Citation Nr: 1137881	
Decision Date: 10/07/11    Archive Date: 10/11/11

DOCKET NO.  08-18 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for osteoarthritis of the knees.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to March 1980.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This claim was previously remanded by the Board in January 2010 in order to obtain a VA medical opinion.  All requested development has been completed and the claim has been returned to the Board for adjudication.  


FINDING OF FACT

The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has osteoarthritis of the knees that is due to any incident or event in active military service.  


CONCLUSION OF LAW

Osteoarthritis of the knees was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during such service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2011).  

Where there is a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  When a condition noted during service is not shown to be chronic, or the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  Id.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is seeking entitlement to service connection for osteoarthritis of his knees.  However, after carefully reviewing the evidence of record, the Board finds the preponderance of the evidence is against the grant of service connection for osteoarthritis of the knees.  

In making this determination, the Board notes that the service treatment records (STRs) show that the Veteran complained of suffering an injury to his right leg in July 1978, after falling into a hole while in the field.  The Veteran has reported that he did not receive any treatment in the field.  The assessment was a pulled muscle.  In May 1979, the Veteran sought treatment for a knee injury that occurred the day before after falling while playing softball.  There was no swelling or redness but there was mild tenderness.  The assessment was a knee injury, which was treated by an Ace wrap; however, the Board notes that the May 1979 STR does not reflect which knee was affected.  

The STRs do not contain any additional or subsequent complaints, treatment, or findings related to a problem involving the Veteran's knees.  In fact, the Veteran's lower extremities were normal at his separation examination in February 1977, and he denied having any painful or swollen joints, including a trick or locked knee.  Therefore, because the Veteran's lower extremities were normal at separation, nearly one year after the last complaint and treatment shown in the STRs, and the Veteran did not lodge any pertinent complaints related to his knees at that time, the Board finds that chronic residuals of a bilateral knee disability are not shown by the service records, providing highly probative evidence against this claim.  

In addition to the foregoing, the Board finds that there is no competent lay or medical evidence of continuity of symptomatology following service.  In this regard, the Veteran has not asserted or submitted any other lay evidence that shows he continued to suffer from left and/or right knee problems following service.  Nor has the Veteran submitted or identified medical evidence which shows that he complained of or sought treatment for knee problems continuously after service.  

Instead, the first time the Veteran is shown to complain of or seek treatment for knee problems after service is in July 1995, more than 15 years after he was separated from service.  At that time, the Veteran reported having low back pain with occasional numbness in his right knee and leg.  The Board finds probative that the Veteran did not, at that time, relate that his right knee symptoms were related to a particular injury or event in service or had persisted since service.  Instead, the Veteran related his knee problems to his back condition, and subsequent treatment records show that the Veteran continued to complain of low back pain that often radiated into his left knee.  See July 2006 VA outpatient treatment record.

In fact, the Board finds probative that, while there is other post-service evidence showing complaints and treatment for generalized knee pain, the Veteran has never reported that his knee pain began in service or has persisted since service.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

The Board finds that continuity of symptomatology has not been established in this case by the lay or medical evidence of record, which is evidence is against the Veteran's claim.  Indeed, the Board finds that the gap of more than 15 years between the time the Veteran was discharged from service in 1980 and the first time he is shown to complain of or seek treatment for a knee disability in 1995 preponderates against the Veteran's claim, as it militates against a finding that a chronic knee disability was incurred during service or that the Veteran continued to suffer from knee problems following service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for a condition can be considered as a factor in resolving a claim); see also Mense V. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where a veteran failed to account for lengthy period between service and initial symptoms of a disability).  In evaluating this claim, the Board also finds that the Veteran's failure to relate his post-service knee symptoms to service or report that his symptoms had continued since service is also evidence against this claim.  

Finally, the Board finds that the weight of the most competent, credible, and probative evidence of record does not attribute the Veteran's current knee disability to his military service, despite his contentions to the contrary.  In evaluating this claim, the Board finds significant that no medical professional has evaluated the Veteran and determined or suggested that his current knee disability is or may be related to his military service.  See post-service VA and private treatment records dated from 1986 to 2008.  In this context, the Veteran was afforded a VA examination in July 2010 to determine if his current knee disability is related to service.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the VA examiner opined that it is not at least as likely as not that the Veteran's knee osteoarthritis is related to his military service.  

In support of his conclusion, the July 2010 VA examiner noted that there was no manifestation of a knee condition in service and that it was not likely that his knee pain was caused by his spine.  See July 2010 VA examination report.  However, the examiner's rationale was inadequate, given that it was not consistent with the evidence of record that shows the Veteran complained of and received treatment for knee problems during service and, thus, he was requested to review the claims file a second time and provide an amended opinion.  

In May 2011, the VA examiner stated that his second review of the claims file and stated that his review did not change his previous opinion that it is not at least as likely as not that the Veteran's current knee disability is service-related.  The July 2010 VA examiner noted that, while there was evidence showing a leg injury in 1978, the evidence was not specific as to the area of the leg that was injured and that there was no sequelae following the injury.  As such, the examiner stated that there is no specific knee injury documented in the service records, and he also noted that the Veteran worked as a security guard for 30 years, which is the most likely source of his current knee condition.  

The opinion provided by the VA examiner in May 2011 is considered the most competent, credible, and probative evidence of record.  While the rationale provided in July 2010 was inaccurate, he provided an amended opinion and rationale which is supported by the evidence of record and based upon his medical expertise.  Notably, the Board notes that the VA examiner's opinion did not change upon further review of the claim.  There is no indication or assertion that the July 2010 examination and May 2011 amended opinion are inadequate, and the Board notes that there is no opposing medical evidence or opinion of record which attributes the Veteran's current knee disability to his military service.  Accordingly, the Board finds that the examination and opinion are the most competent, credible, and probative evidence of record addressing the likelihood that the Veteran's current knee disability is related to his military service, as they are based upon review of the record and examination of the Veteran and they are supported by the evidence of record and a complete rationale.  

The Board has considered whether service connection may be granted on a presumptive basis in this case, as arthritis is a chronic disability for which presumptive service connection is available if shown to a compensable degree within the first post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. § 3.307, 3.309(a).  However, X-ray evidence of knee arthritis is not shown in the record until August 2005, more than 20 years after the Veteran was separated from service.  Therefore, presumptive service connection is not warranted in this case.  

Therefore, based on the foregoing reasons and bases, the Board finds the preponderance of the evidence is against the grant of service connection for osteoarthritis of the knees.  While there is evidence of generalized knee problems in service, a chronic knee disability is not shown in the service records, including at separation from service or for many years thereafter, and the post-service evidence of record does not reflect that the knee disability manifested many years after service is likely related to his military service.  Because the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine is not for application and the Veteran's claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159, 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

In this case, the VCAA duty to notify was satisfied by way of a letter sent to the Veteran in June 2007 that fully addressed all required notice elements and was sent prior to the initial AOJ decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate his claim and of the Veteran's and VA's respective duties for obtaining evidence.  The June 2007 letter also informed the Veteran of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained the Veteran's service treatment records and post-service treatment records from VA and his private health care providers.  In this regard, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  

Most importantly, the Veteran was also afforded a VA examination in July 2010 and an amended medical opinion in May 2011 in conjunction with this claim.  

It is therefore the Board's conclusion that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Entitlement to service connection for osteoarthritis of the knees is denied.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


